DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 2 remains cancelled.  Thus, claims 1 and 3-25 are presented for examination.

Allowable Subject Matter
Claims 1 and 3-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Ji et al. [U.S. Patent Publication 2009/0157290], discloses a vehicle system prompting a driver to decrease a vehicle's travel speed (figure 6), a vehicle system prompting a driver to decrease a vehicle's travel speed and extending an uneconomical region of driving (figure 6 and paragraph 0041), and a driving area calculation unit adjusting the economical region of the vehicle in relation to the manner in which it is operating (paragraphs 0016 and 0017).  The second most similar art of record, Skaff et al. [U.S. Patent Publication 2012/0176231], discloses an energy efficient gauge being adjusted to reflect an efficiency value according to a calculated distance a vehicle can travel until it is empty and an inputted target destination by a user (paragraphs 0048-0051 and figure 6, items 615, 620, 625, 630, 640, and 645) in an electrically powered vehicle (figure 1, item 26).  However, no art of record discloses warning a driver about a travel range based on the driver’s driving habits.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689